Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the exhaust fan disclosed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Moreover, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the reference sign 42, indicating the opening near the upper edge of the louver. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boreherding (US 10184685 B1).
Regarding Claim 1, Boreherding teaches a ventilation shutter for use in a building (Abstract, “An air ventilating unit that assists in exhausting air from a building.”) having an exhaust fan that provides air flow from an interior of the building to an exterior of the building (Column 2, lines 52-54), said shutter comprising: 
a frame providing an opening between the exterior and the interior of the building (Figure 1, 10), the frame comprising a top member (Figure 1, 12), a bottom member (Figure 1, 14) and side members extending between the top member and the bottom member (Figure 1, 16 and 18); 

at least one pivot strip attached to an inside edge of each side member (Figure 2A, assembly of clips 28), the at least one pivot strip configured to interface with outer ends of the plurality of louvers (Column 3, lines 28-30), wherein the pivot strip comprises a plurality of pivot pins (Figure 2A, pins 26), each one of the plurality of pivot pins received in one of the openings in the outer end of one of the plurality of louvers (Figure 2A) to pivotally mount each of the plurality of louvers in the frame such that each louver is moveable between an open position and a closed position where the bottom edge of one louver engages the top edge of the next lower louver (Figure 6, arrangement of louvers 20).

    PNG
    media_image1.png
    298
    259
    media_image1.png
    Greyscale

Regarding Claim 2, 
Regarding Claim 3, Boreherding teaches wherein an inward-facing slot in the side member receives the pivot strip (Figure 2A, slot receiving 28 in 18) and the pivot strip clamps in the slot with a pair of opposed detents (see detents in Figure 2A below).

    PNG
    media_image2.png
    288
    314
    media_image2.png
    Greyscale

	The following references have not been applied to the prior art rejection, but are considered relevant for establishing the full scope of the prior art at the time of filing:
Dayus (US 4545294 A) teaches a grille blade and a frictional blade assembly for a register using blades.
Dayus (US 4103601 A) teaches an air deflector blade assembly having a plurality of parallel blades and blade supporting bars at each end.
Parrish (US 3800688 A) teaches an air flow register comprising a plurality of deflection blades and a means for pivotally mounting said plurality of deflection blades. 
McMahan (US 2141923 A) teaches a ventilating apparatus comprising a fan and automatic shutter mechanism.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006.  The examiner can normally be reached on Mon-Fri 9:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK P YOST/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746